DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 were pending and were rejected in the previous office action. Claims 1-6 were amended. Claims 1-6 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 and the RCE filed 11/04/2021 has been entered.
 
Response to Arguments
Claim Interpretation – 35 USC § 112(f):
Applicant has amended claims 1-6 to remove the claim language that previously invokes 112(f), such that the § 112(f) claim interpretation no longer applies. 
35 USC § 101: 
Applicant’s arguments with respect to the § 101 rejection of claims 1-6 (pgs. 6-12 of remarks filed 10/06/2021) have been fully considered but they are not persuasive. 
Applicant first argues that the claims are not directed to a commercial or legal interaction that falls into the “certain methods of organizing human activity” category of judicial exceptions and cannot be categorized in the mental processes category of abstract ideas – in particular, applicant argues that the claims are not directed to forming a contract or contractual relationship and instead are directed to apparatuses and systems that “provide a technique for increasing the opportunities for users to be able to use a vehicle that matches each user’s preferences recorded in a car sharing system,” including steps for judging that the position of a user is within a predetermined range of the position of a vehicle to provide a notification to the user and when not within the predetermined range determines when the user moves and again makes a judgment as to whether the subsequent position of the user is within a predetermined range of the position of a vehicle to provide a notification to the user when the user is within the predetermined range (pgs. 6-9 of remarks). 
However, the examiner respectfully disagrees. While the claims recite steps for determining that the user has moved, and then determining whether the subsequent position is within a range of the vehicle position, there are not even any technical elements or particular mechanisms for detecting the user location in the claims. Instead, they merely recite acquiring the position/subsequent position information from a user terminal and notifying the user. This at best merely requires receiving or transmitting data from/to the user terminal, which amounts to the use of a generic computer device in its ordinary capacity. As stated by MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Thus, the remaining steps for judging that the distance is within the predetermined range, determining whether the user has moved, and judging whether the distance is within a predetermined range are just steps that further describe the abstract idea, and also fall under the “certain methods of organizing human activity” (i.e. they are steps carried out to as part of performing the commercial interaction) and “mental processes” (i.e. “determining…” very clearly falls under “observations, evaluations, judgments, and opinions”). Therefore the examiner argues that these same functions that applicant is arguing, either are a part of the abstract idea itself or are generic computer activities that fall under operating a computer in its ordinary capacity to receive, store, and transmit data (applying the judicial exception using generic computer implementation). Therefore, the examiner does not find these arguments persuasive and maintains that the claims remain directed to commercial interactions (e.g. sales behaviors, business relations, and managing personal behavior and interactions). 
Applicant further points to additional elements such as “a central processing unit,” “a non-transitory storage medium,” and “a user terminal,” “a positional information database,” as providing structure that shows the functions are not being performed in the human mind (pg. 11 of remarks). However, the examiner reminds applicant that the analysis involves whether the underlying functions are capable of being practically performed in the human mind or in the mind using simple tools such as pen and paper (but for the recitation of generic computers/computer elements), and is not based on whether or not the claim explicitly states that the functions as being performed in the human mind. As indicated in the § 101 rejection below, the recitation of these additional elements in the claims does not integrate the abstract idea into a from a user terminal, wherein the positional information of the user is stored in a positional information database; and notify the user through the user terminal, these limitations of independent claims 1 and 6 at best amount to the use of the user terminal in the ordinary capacity of a computer, to receive, store or transmit data. As stated by MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC,
Therefore, applicant’s arguments are not persuasive and the § 101 rejection of claims 1-6 is maintained. 
35 USC § 103:
Applicant’s arguments with respect to the § 103 rejections of claims 1-6 (pgs. 12-13 of remarks filed 10/06/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-6 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 2A Prong One:
Claims 1 and 6 recite limitations for receiving registration of a particular vehicle type and color and a  text data entry including text information about a desired vehicle from a user, and storing the particular vehicle type and color and the text information as specified vehicle information; acquiring a specified place where a vehicle according to the specified vehicle information is available; acquiring positional information of the user; judging whether a distance between the specified place and a position indicated by the positional information is within a predetermined range, based on the acquired information; in response to judging that the distance 
The limitations recited in claims 1 and 6 above amount to processes for identification of a vehicle that is within a predetermined range of the user based on a user preferences and text information about a desired vehicle received from the user, and notifying the user about the vehicle when the user is within a predetermined range of the vehicle or when it is determined that the user has moved within a predetermined range of the vehicle (noting that receiving text data including text information covers reading data from a piece of paper). As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions fall into the “certain methods of organizing human activity” category of judicial exceptions. Further, it clarifies that the sub-groupings encompass both activity of a single person and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. Therefore, since all of the processes above for identifying and suggesting a nearby vehicle for a car sharing service based on user vehicle preferences and obtained user location information and vehicle location information covers the arrangement of a transportation service for the user (i.e. at least a commercial interaction including sales behaviors 
Step 2A Prong Two:
The judicial exception recited in claims 1 and 6 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea or “apply it” (i.e. identifying and suggesting a nearby vehicle for a car sharing service based on user vehicle preferences, and notifying the user about the vehicle when the user is within a predetermined range of the vehicle or when it is determined that the user has moved within a predetermined range of the vehicle) using generic computers/computer components (i.e. an “information processing apparatus” comprising “central processing unit and a non-transitory storage medium,” “a user terminal,” and “a positional database” of claim 1; and “a program causing a computer to perform the steps of…”, “a user terminal,” and “a positional database” of claim 6). While claims 1 and 6 recite limitations to acquire positional information of a user from a user terminal, wherein the positional information of the user is stored in a positional information database; and notify the user through the user terminal, these limitations of independent claims 1 and 6 at best amount to the use of the user terminal in the ordinary capacity of a computer, to receive, store or transmit data. As stated by MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Furthermore, storing the positional information in a positional information database need not even be a computer/technical element, as this reads on analog activity such as writing the information on a piece of paper. Applicant’s specification further supports the examiner’s findings that the claims merely aim to “apply it” using generic computer implementation, as ¶ 0016-0017 of applicant’s specification describe the claimed invention as being implemented as functional elements on a generic CPU executing programs stored on memory. Nothing in the claims amounts to an improvement in the functioning of a computer, an improvement to another technology or technical field, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or use of computers in their ordinary capacity to receive, transmit, or store data. Mere instructions to apply an abstract idea on generic computer components operating in their ordinary expected capacity does not integrate an abstract idea into a practical application.
Step 2B:
Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claims recite mere from a user terminal, wherein the positional information of the user is stored in a positional information database; and notify the user through the user terminal, these limitations of independent claims 1 and 6 at best amount to the use of the user terminal in the ordinary capacity of a computer, to receive, store or transmit data, which does not amount to significantly more than an abstract idea. Considering the above elements in an ordered combination does not add anything already there and does not add anything significant to the claims. 
Dependent claims:
Claims 2-5 recite steps that further narrow the abstract idea by describing the vehicle according to the specified vehicle information being a second vehicle other than a first initial vehicle (claim 2), presenting information about a vehicle (claim 3), judging whether an available vehicle is self-driving and notifying the user (claim 4), and determining a driving route for driving to the position of the user (claim 5), and therefore also fall under the same categories of abstract ideas. Claims 2, 4, and 5 do not recite any further additional elements and therefore do not change 
Therefore, claims 1-6 are ineligible under § 101. 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (i.e. software per se).
Claim 6 is directed to software per se because it recites “A program for causing a computer to perform the step of…” rather than claiming “A non-transitory computer readable medium storing a program…”, or any other product which has a physical or tangible form. See MPEP 2106.03(I) showing a “claim to a software program that does not also contain at least one structural limitation…has no physical or tangible form, and thus does not fall within any statutory category.” Purely as a suggestion, applicant may amend the claim to recite something along the lines of non-transitory computer readable medium storing a program executed by executed by a computer/processor, the execution of the program causing the computer/processor to…, in order to overcome the issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170284819 A1 to Donnelly in view of US 20160027307 A1 to Abhyankar et al. (Abhyankar), further in view of US 20020077871 A1 to Udelhoven et al. (Udelhoven), and even further in view of US 20170357258 A1 to Schwie et al. (Schwie). 

Claim 1: Donnelly teaches: 

a central processing unit (Donnelly: ¶ 0024, ¶ 0107-0110 showing processor; also Claim 1) and a non-transitory storage medium (Donnelly: ¶ 0024 “computer-readable mediums on which instructions for implementing examples disclosed herein can be carried and/or executed”), 
wherein the central processing unit ((Donnelly: ¶ 0024, ¶ 0107-0110) is configured to: 
receive registration of a particular vehicle type [and color and a text data entry including text information] about a desired vehicle from a user (Donnelly: ¶ 0028, ¶ 0081 showing receiving pick-up request information from the user including a particular preferred vehicle type), and store the particular vehicle type [and color and the text information] as specified vehicle information (Donnelly: ¶ 0080 showing the rider preference logs which as per ¶ 0028 include the preferred vehicle type are stored and may be input by the user)
acquire a specified place where a vehicle according to the specified vehicle information is available (Donnelly: ¶ 0028 showing acquiring information on the locations of each of the vehicles; and see ¶ 0029 identifying vehicles based on the locations of the proximate AVs and the preferred vehicle type); 
acquire, from a user terminal of the user (Donnelly: ¶ 0027-0028), positional information of the user (Donnelly: ¶ 0027-0028, ¶ 0074-0075, ¶ 0081 showing pickup request that is provided to the transportation system from the user terminal includes the pickup location for the requesting user) 

With respect to the limitation: 
and store the positional information of the user in a positional information database 
Donnelly teaches that “The main memory 720 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 710” (Donnelly: ¶ 0107), which as per above includes the receipt and servicing of the pickup requests including location information (Donnelly: ¶ 0108), but to the extent that Donnelly does not explicitly state location information being stored in a database, Abhyankar teaches receiving user location information (Abhyankar: ¶ 0096-0097, ¶ 0288, ¶ 0399) and a database 2400 storing user location information (Abhyankar: ¶ 0247-0250). It would have been obvious to one of ordinary skill in the art at the time of the invention to include storage of location data associated with a user in a database as taught by Abhyankar in the vehicle sharing system of Donnelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to determine which of the private vehicle 104 in operation are optimal to a request by a prospective renter” (Abhyankar: ¶ 0309) and “that the people may be able to lend, rent and/or borrow vehicles easier” (Abhyankar: ¶ 0438).

While teaching the limitations above, Donnelly does not explicitly teach that the user vehicle preference/criteria information includes vehicle color. However, Abhyankar teaches wherein a user’s input vehicle preference also includes a vehicle color (Abhyankar: ¶ 0194 “A user…may be able to enter rental details 607 through their mobile device…including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle). It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving vehicle criteria for identifying vehicles such as a color and type of the vehicle as taught by Abhyankar in the vehicle sharing system of Donnelly/Abhyankar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to determine which of the private vehicle 104 in operation are optimal to a request by a prospective renter” (Abhyankar: ¶ 0309) and “that the people may be able to lend, rent and/or borrow vehicles easier” (Abhyankar: ¶ 0438). 
Still, while Abhyankar teaches a text data entry wherein a user enters their address (Abhyankar: ¶ 0536 showing after the user types their address and presses search, then they are presented with options to select their preferred vehicle), neither Donnelly nor Abhyankar explicitly teach that the user vehicle preference/criteria information includes a text data entry including text information about a desired vehicle. However, Udelhoven teaches, in a graphical user interface for entering vehicle preference information, a special instructions area that provides an interface for entering free-form text describing any other special car rental requests for the traveler, i.e. information about a desired vehicle (Udelhoven: ¶ 0054 and Fig. 5E showing special instructions area with an interface for entering free-form text describing any other special car rental requests; as per Fig. 7C the special instructions area pertains to 

With respect to the limitation: 
judge whether a distance between the specified place and a position indicated by the positional information is within a predetermined range, based on the positional information of the user and the specified place where the vehicle according to the specified vehicle information is available;
Donnelly teaches acquiring the position of the one or more vehicles and the user in order to determine which vehicles are nearby/proximate and select a vehicle based on distance or time from the pickup location (Donnelly: ¶ 0029). However, to the extent that Donnelly does not explicitly determine that the distance between the vehicle and pickup location is within a predetermined range, Abhyankar teaches that in identifying available vehicles to meet the user’s vehicle request/preferences, “Available vehicles and/or all registered vehicles within a certain proximity to the user and/or the user's claimed geospatial locations 700 may be visible on the private vehicle locator” (Abhyankar: ¶ 0194; also see ¶ 0088/Fig. 1 showing the proximity 

With respect to the limitation: 
in response to judging that the distance is within the predetermined range, notify, through the user terminal, the user that the vehicle according to the specified vehicle information is available; 
Donnelly teaches generating and providing a confirmation to the user including information on the selected available vehicle, which is selected according to the user’s criteria and the location of the vehicle, the user’s pickup location and the distance between the vehicle and the pickup location (Donnelly: ¶ 0035; also see ¶ 0028-0029 showing selection), but does not explicitly teach the information/a notification being provided when it is judged that the distance is within a predetermined range. However, similar to above, Abhyankar teaches notifying a user of one or more available vehicles that meet the user’s vehicle request/preferences, wherein “Available vehicles and/or all registered vehicles within a certain proximity to the user and/or the user's claimed geospatial locations 700 may be visible on the private vehicle locator” (Abhyankar: ¶ 0194). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining vehicles are within a threshold proximity/radius to present to the requesting user as taught by Abhyankar in the vehicle sharing 

With respect to the following limitations, while Donnelly teaches identifying nearby vehicles (Donnelly: ¶ 0035; also see ¶ 0028-0029) and Abhyankar teaches notifying a user that a vehicle is within a predetermined range of a user’s current location (Abhyankar: ¶ 0194 as seen above) and storage of positional information of the user in a database (Abhyankar: at least ¶ 0247-0250), Donnelly/Abhyankar/Udelhoven do not explicitly disclose, when the distance is not within a predetermined range, determining that a user has moved to within the predetermined range of the vehicle and then notifying the user. However, Schwie (in view of the combination of Donnelly/Abhyankar/Udelhoven above), teaches: 
and in response to judging that the distance is not within the predetermined range (Schwie: at least ¶ 0051 showing “determine whether the remote computing device 12 is located within a predetermined distance of the vehicle 2…the system 4 may determine that the person 1 was previously located with respect to the vehicle a distance greater than the predetermined distance”; also see ¶ 0052 showing “if the remote computing device 12 is not located within the predetermined distance of the vehicle”):  
determine whether the user has moved based on a difference between a subsequent acquisition of positional information of the user and the positional information of the user stored in the positional information database (Schwie: ¶ 0051 showing “the system 4 may determine that the person 1 was previously located with respect to the vehicle a distance greater than the predetermined distance, but the person 1 has now moved to within the 
and when determined that the user has moved (Schwie: ¶ 0051 showing determination user has moved), judge, whether a distance between the specified place and a position obtained from the subsequent acquisition of positional information of the user is within the predetermined range (Schwie: ¶ 0051 showing determining that the movement of the user was to within a predetermined range of the vehicle), and 
notify the user that the vehicle according to the specified vehicle information is available when the distance is judged to be within the predetermined range (Schwie: ¶ 0051 as above showing user has moved within predetermined range, which in ¶ 0052 causes a notification to be sent to the user asking if the user wants to be picked up by the vehicle, i.e. indicating the vehicle is available; also note that Abhyankar notifying the user a vehicle is available when within a predetermined range as already established above)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determining the user has moved from outside a predetermined range to within a predetermined range of a vehicle to send a notification communication to the user of Schwie in the system of Donnelly/Abhyankar/Udelhoven with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “there is a need for systems and methods that enable self-driving vehicles to perform actions based upon external events” (Schwie: ¶ 0005). It would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claim 2: Donnelly/Abhyankar/Udelhoven/Schwie teach claim 1. Donnelly, as modified above (such that as per Abhyankar the user’s vehicle criteria include both the vehicle type and color), further teaches: 
wherein: the vehicle according to the specified vehicle information is a second vehicle other than a first vehicle initially indicated by the specified vehicle information, in accordance with information about the particular vehicle type and color registered by the user (Donnelly: ¶ 0029 showing selection of a vehicle, and ¶ 0035 showing if the user rejects the confirmation for the selected vehicle, the selection engine can find an alternative vehicle; note that Abhyankar in ¶ 0194 also displays multiple vehicles); and 
the central processing unit is further configured to notify the user about the second vehicle other than the first vehicle initially indicated by the specified vehicle information (Donnelly: ¶ 0035, ¶ 0074 showing confirmation is provided to the user indicating the selected AV, which as per ¶ 0035 above an alternative vehicle was determined; also note that Abhyankar in ¶ 0194 also displays multiple vehicles)

Claim 3: Donnelly/Abhyankar/Udelhoven/Schwie teach claim 1. With respect to the limitation: 
wherein: the information processing apparatus further comprises a display that displays information about a vehicle according to the text data entry when the text data entry is received 


Claim 5: Donnelly/Abhyankar/Udelhoven/Schwie teach claim 1. Donnelly, as modified above, further teaches: 
wherein the central processing unit is further configured to determine, when the vehicle according to the specified vehicle information is a self-driving vehicle, a driving route for driving from the specified place where the vehicle is available to a position of the user (Donnelly: ¶ 0029 ¶ 0048-0049, ¶ 0063, ¶ 0067, ¶ 0097 showing for an autonomous vehicle (“AV”), transmitting a route or routing guidance such that the vehicle navigates to the user’s pickup location)

Claim 6: See the rejection of claim 1 above reciting analogous limitations taught by the combination of Donnelly, Abhyankar, Udelhoven, and Schwie. Donnelly further teaches a program for causing a computer to perform the respective programmed steps (Donnelly: ¶ 0024, ¶ 0110). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170284819 A1 to Donnelly in view of US 20160027307 A1 to Abhyankar et al. (Abhyankar), further in view of US 20020077871 A1 to Udelhoven et al. (Udelhoven), even further in view of US 20170357258 A1 to Schwie et al. (Schwie), and even further in view of US 20180188731 A1 to Matthiesen et al. (Matthiesen). 

Claim 4: Donnelly/Abhyankar/Udelhoven/Schwie teach claim 1. With respect to the limitations: 
wherein the central processing unit is further configured to: judge whether the vehicle according to the specified vehicle information is a self-driving vehicle; and 
notify the user that the vehicle according to the specified vehicle information is the self-driving vehicle
Donnelly teaches that identifying an available vehicle for a user from a fleet including both AVs, i.e. autonomous vehicles, and service vehicles with human drivers (Donnelly: ¶ 0027-0029 showing fleet of available vehicles include both AVs, i.e. autonomous vehicles, and service vehicles with human drivers) that an autonomous vehicle may be selected as a vehicle for the requesting user (Donnelly: showing in ¶ 0029 that an autonomous vehicle is selected), and transmitting a notification/confirmation to the user indicating the type of vehicle (Donnelly: ¶ 0014, ¶ 0035), but Donnelly/Abhyankar/Udelhoven/Schwie do not explicitly teach that the notification informs the user of the vehicle being a self-driving vehicle. However, Matthiesen teaches determining whether or not an autonomous vehicle is available and informing the user of the available autonomous vehicle option (Matthiesen: Fig. 2B-2C and ¶ 0022-0023; also see ¶ 0019-0020 generally). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining whether or not an autonomous vehicle is available and informing the user of the available autonomous vehicle availability as taught by Matthiesen in the vehicle sharing system of Donnelly/Abhyankar/Udelhoven/Schwie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, with the motivation to solve the problems that “Improvements in computer processing have led to increasing efforts to automate more of these services, using autonomous vehicles that do not require a human operator. However, integrating these autonomously-provided services into a mixed autonomous and human-operated environment 

Conclusion
The following references are relevant to the instant application: 
JP2002352388A (newly cited) discusses searching for empty vehicles that are located within a radius/range of the current location of a customer’s device
US 9965960 B1 (newly cited) discusses changes in user location, with notifications based on updated locations of vehicle and user being within threshold distance
US 20190186930 A1 (newly cited) discusses tracking user movement and vehicle movement and notifies user when they are within a predetermined distance
US 20160203576 A1 (newly cited) discusses tracking vehicle and user locations to determine when inside a predetermined distance, and providing notifications 
US 20170039489 A1 (previously cited) teaches a system for an automated pickup of a rental vehicle
US 20150348178 A1 (previously cited) teaches a system for renting/sub renting vehicles 
US 20130325521 A1 (previously cited) teaches determining available vehicles based on rental criteria and a threshold distance from a user location
US 20040176969 A1 (previously cited) teaches a rental vehicle preference including vehicle color and type

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628         

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628